Citation Nr: 1813240	
Decision Date: 03/01/18    Archive Date: 03/13/18

DOCKET NO.  16-16 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C.S. De Leo. Associate Counsel







INTRODUCTION

The Veteran served on active duty from April 1962 to January 1965.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

In May 2017, the Board remanded the claim to the Agency of Original Jurisdiction (AOJ) for further development to include obtaining a medical opinion.  For the reasons discussed below, the Board finds that there has been substantial compliance with the development sought as part of the May 2017 remand.  Stegall v. West, 11 Vet. App. 268 (1998). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDING OF FACT

The Veteran's current back disability did not have onset during active service and was not caused by active service.  


CONCLUSION OF LAW

The criteria for service connection for a back disability have not all been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. § 3.303 (2017).






REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Due Process

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See generally, 38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. § 3.159, 3.326 (2017).  There has been compliance with the May 2017 Board Remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C. §§ 1110 (2012); 38 C.F.R. § 3.303(a) (2017).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

The Veteran contends that he injured his back while serving in the military, and relates his current back disability to his in-service injury.  In his April 2016 VA Form 9, the Veteran asserted that he was taken off of his regular duties, and placed on light duty for two to three weeks as a result of his in-service back injury.  According to the Veteran, he was prescribed pain medication to help alleviate his symptoms, and he received treatment for his back condition with his private physician, Dr. D., from 1966 to 1967 following his separation from service.  The Veteran reported that Dr. D. is no longer practicing medicine, and as such, he cannot obtain these medical records.  The Veteran further contends that he has experienced symptoms of back pain since service.  

The Veteran has been diagnosed with degenerative disc disease of the lumbar spine satisfying the first element of a service connection claim.  Thus, the dispositive issue in this case is whether the back condition is related to active service.  In this case, as discussed below, the preponderance of evidence is against a finding that degenerative disc disease of the lumbar spine is so related.  

Pertinent evidence of record includes service treatment records and post-service VA and private treatment records.  The Veteran's service treatment records do show that in November 1962 he reported with complaints of back pain treated with heat.  A January 1965 separation examination report notes the examiner gave a normal clinical evaluation with regard to any relevant system or anatomy.  The associated medical history report shows the Veteran denied ever having or currently having any joint problems and did not report symptoms related to back pain or problems.  However he did report having a history of sinus trouble and right inguinal ring.

The post-service medical records include VA and private treatment records.  Specifically, multiple reports of a lumbar spine magnetic resonance imaging (MRI), dated in March 2005, April 2008, August 2013, and August 2015 from Raleigh General Hospital reveals degenerative disc and facet disease; circumferential disc bulging at L2-L3 without evidence of nerve root compromise; circumferential disc bulging at L3-L4 without evidence for nerve root compromise; and circumferential disc bulging and marginal spurring at L4-L5 which results in bilateral neuroforaminal narrowing and contact with the exiting right-sided nerve roots; facet degenerative changes and mild spinal canal stenosis; and circumferential disc bulging ta L4-L5 which contacts the anterior margin of the thecal sac as well as the bilateral intradural nerve roots.

Private treatment records from Richwood Family Practice, Vaught Neurological Services, University of Virginia Health System, and Mountaineer Physical Therapy document the Veteran presented with complaints of back pain associated with degenerative disc disease of the lumbar spine.  These records reflect treatment for current back condition to include physical therapy and medication management with no associated etiology opinion.  VA treatment records document the same.

In August 2017 the Veteran was afforded a back examination to determine the etiology of current back disorder.  On VA-contracted examination in August 2017, the examination report indicates that the examiner reviewed the Veteran's claims file and medical records in conjunction with the evaluation.  The resulting examination report notes the Veteran reported that he first injured his back in 1963 during military service.  He reported that he "lifted wrong" and "twisted sideways" and was placed on light duty for two to three weeks as a result of his in-service back injury.  He also reported the injury has become worse over time.  Following examination, the practitioner diagnosed degenerative arthritis of the spine and intervertebral disc syndrome.  The practitioner checked the box indicating that the current back condition was at least as likely as not incurred or caused by the claimed in-service injury, event, or illness.  However, the practitioner's rationale clearly explains that current back condition is less likely than not related to active service.  Specifically, the practitioner explained "[d]uring service, there is one [complaint of] back pain in November 1962.  This was acute only, treated conservatively common, and resolved.  Discharge exam of 1965, shows no [complaints of] back pain.  There is a 50 year gap from discharge from service to next [complaint of] back pain.  The nexus has not been established."  The practitioner explained that the evidence of record shows the Veteran did not seek treatment following the November 1962 in service complaint of back pain again until many years following the back incident.  The examiner concluded this is also consistent with the separation examination findings of a normal exam.

For the following reasons, the Board finds that entitlement to service connection for a back disability is not warranted.  The Board acknowledges the Veteran's reports that the onset of back problems was during military service.  Specifically, that he injured his back as a result of lifting and twisting and that he was taken off of his regular duties, and placed on light duty for two to three weeks as a result of his in-service back injury.  He also reported since that time, he has continued to have the same back pain.  In this regard, given the following reasons, the record tends to show that the Veteran is not an accurate historian.  

In assessing the Veteran's credibility regarding his symptoms of back pain, the Board looks to the consistency of his statements and clinical histories.  First, although the Veteran states that he continued to have back pain after his in-service injury, he never reported for treatment again after the one report in 1962 and he remained in service for more than two years after that.  Second, he made no mention of his back at the time of separation from service when he completed the report of medical history.  Third, the record shows the first evidence of treating back pain or any associated condition was a private MRI dated in March 2005 from Raleigh General Hospital.  This is nearly 40 years following service discharge separation.  The Board has considered the Veteran's statement that he received treatment shortly after service and that the practitioner's records are not available.  However, if he did suffer symptoms continuously since one in-service incident of back symptoms, it is highly unlikely that there would be no documented retrievable evidence of treatment until 2005.  

In this regard, the Board is not rejecting the Veteran's reports of continuous symptoms of back pain since service as not credible based on lack of corroborating medical evidence.  Rather, this determination is based on comparison of the Veteran's reports for his claim with his reports at other times as to the existence and timing of his symptoms, as well as a lack of reports in certain records where they would be expected.  For instance, during military service.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); Cf. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

As such, the Board has considered the Veteran's assertions and acknowledges the Veteran's contentions of when his symptoms arose, as well as the Veteran's representatives contention that the August 2017 examiners opinion does not consider all evidence of record, as argued in the January 2018 appellate brief, but affords them only the most minimal of probative value.  

As to non-expert or lay opinions with regard to diagnoses or a relationship of a condition to service ("nexus"), whether such opinions are competent evidence depends on the question at issue and the particular facts of the case.  
A review of the record evidence shows there is no indication that the Veteran has medical expertise.  Whether a specific incident in service nearly 40 years ago of back pain, leads to current disability, is not a simple question subject to non-expert opinion evidence.  Thus, the Veteran's reported history, when considered with the medical evidence of record, and in the context of the record, as a whole, is more probative than the Veteran's general lay statements.  Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012) (medical reports must be read as a whole and in the context of the evidence of record).  Moreover, there is no contrary medical opinion in the evidence of record.

Given the above, the Board finds that the most probative evidence of record shows that the Veteran does not have a current back condition that is due to incident during service and did not begin in service.  Specifically, the August 2017 examination report regarding the etiology of the Veteran's back condition weighs against his claim.  Despite the examination report reflecting the practitioner checked the box indicating current back condition was at least as likely as not (50 percent or greater probability) related to active service, the examination report further indicates the examiner reviewed the overall clinical data and concluded that the post-service treatment demonstrates that in-service back injury noted in November 1962 was acute and resolved.  The examiner concluded this is also consistent with the January 1965 separation examination findings of a normal exam and the Veteran's associated medical history report, which is devoid of any reports indicating ongoing back pain.  The examiner concluded that the Veteran did not seek treatment until 50 years later (notably, the Board discusses above - the record evidence shows the Veteran sought treatment 43 years later), which is many years following service discharge.  The August 2017 VA examiners opinion is entitled to significant probative weight because the examiner explained the reasons for her conclusions based on an accurate and comprehensive review of the relevant evidence of record, including the Veteran's lay statements.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  

In this regard, if the Veteran had been experiencing recurrent symptoms of back problems during service, it would be reasonable to infer that he would have reported such symptoms during his January 1965 separation report of medical history, especially because he did report to medical for his back in November 1962 but thereafter did not report having back pain or any back problems until 43 years after service discharge.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011) (stating that the Board, as fact finder, is permitted to draw inferences based on the evidence, so long as any such inference does not result in a medical determination).  Thus, the fact that the Veteran did not report having any problems related to the back for many years post-service separation, when he presently contends that he has experienced back pain since service weighs against any assertion that these symptoms began during service and continued after service.  

Notably, service treatment records during this period reflect that the Veteran sought treatment for other conditions; thus it is reasonable to infer that had he experienced consistent back pain he would have reported it.  Especially considering he reported back pain in service in November 1962 but did not report having back problems or any diagnosis related to the back on his January 1965 separation examination and report of medical history, but nearly 43 years later in May 2005 as shown in private treatment records.  Furthermore, as noted on the Veteran's January 1965 separation examination report, the Veteran did report having other conditions to include sinusitis and right inguinal ring.  Thus the August 2017 opinion of the VA examiner that the Veteran's back pain in service was acute and resolved is probative evidence against the Veteran's claim.

The probative evidence of record indicates that the Veteran does not have a back disability related to incident in service.  Specifically, the Veteran's earliest indication of back diagnosis, as shown by the medical evidence of record, was many years following separation from active service.  The Board notes that this lapse in time weighs against the Veteran's claims.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving a claim).  

In arriving at the decision to deny this claim, the Board has considered the applicability of the benefit-of-the-doubt rule enunciated in 38 U.S.C. § 5107(b).  However, as there is not an approximate balance of evidence, that rule is not 




	(CONTINUED ON NEXT PAGE)



applicable in this case.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for a back disability is denied.



______________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


